                Case 2:20-cv-01105-JLR Document 39 Filed 08/03/20 Page 1 of 5



1

2

3

4

5

6

7

8
                                  UNITED STATES DISTRICT COURT
9                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
         STATE OF WASHINGTON,
11
                                       Plaintiff,
12
                   v.                                   No. 2:20-cv-01105-JLR
13
         UNITED STATES DEPARTMENT OF
14       HEALTH AND HUMAN SERVICES;
         ALEX M. AZAR, in his official capacity
15       as the Secretary of the United States
         Department of Health and Human Services,       MOTION FOR LEAVE TO FILE BRIEF
16                                                      OF U.S. HOUSE OF
17
                                                        REPRESENTATIVES AS AMICUS
                                       Defendants.      CURIAE IN SUPPORT OF PLAINTIFFS
18

19
      Elizabeth B. Wydra                               Douglas N. Letter
20    Brianne J. Gorod                                    General Counsel
      Ashwin P. Phatak                                 Todd B. Tatelman
21
      CONSTITUTIONAL ACCOUNTABILITY                    Megan Barbero
22      CENTER                                         Josephine Morse
      1200 18th Street NW, Suite 501                   William E. Havemann
23    Washington, D.C. 20036-2513                      OFFICE OF GENERAL COUNSEL
      Tel: (202) 296-6889                              U.S. HOUSE OF REPRESENTATIVES
24
      brianne@theusconstitution.org                    219 Cannon House Office Building
25                                                     Washington, D.C. 20515
                                                       Tel: (202) 225-9700
26                                                     douglas.letter@mail.house.gov
27
                               Counsel for Amicus U.S. House of Representatives
28
     MOTION TO FILE BRIEF OF U.S. HOUSE OF              OFFICE OF THE GENERAL COUNSEL, U.S. HOUSE OF REPRESENTATIVES
     REPRESENTATIVES AS AMICUS CURIAE                              219 Cannon House Office Bldg., Washington, D.C. 20515
     Case No. 2:20-CV-01105                                        (202) 225-9700
                Case 2:20-cv-01105-JLR Document 39 Filed 08/03/20 Page 2 of 5



1            Amicus curiae U.S. House of Representatives respectfully moves the Court for leave to
2
     file the attached amicus curiae brief in support of Plaintiff’s Motion for Preliminary Injunction
3
     (Dkt. No. 4). All parties have consented to the filing of this amicus brief. A copy of the
4
     proposed amicus curiae brief is appended as an exhibit to this motion. The House filed an
5

6    identical brief amicus curiae in two similar cases in the U.S. District Court for the District of

7    Columbia, see Dkt. Nos. 34, 36, Whitman-Walker Clinic, Inc., et al. v. U.S. Dep’t of Health and
8
     Human Servs., Case No. 20-cv-01630-JEB (July 15, 2020), and the U.S. District Court for the
9
     Eastern District of New York, see Dkt. Nos. 13, 14, Walker, et al., v. Azar, et al., Case No. 20-
10
     cv-02834-FB-SMG (July 22, 2020), with authorization from those courts.
11

12   I.      IDENTITY AND INTEREST OF AMICUS

13           Amicus is the U.S. House of Representatives. The Trump Administration has issued a
14
     new rule to implement Section 1557 of the Patient Protection and Affordable Care Act, and that
15
     new rule withdraws protection against discrimination in health care because of an individual’s
16
     sexual orientation or gender identity. Proposed amicus has a special interest in the subject matter
17

18   of this case because this case involves the question whether that new rule is consistent with the

19   Act, a law duly enacted by Congress. The House has a strong institutional interest in the
20
     effective implementation of the Affordable Care Act and in ensuring that the millions of
21
     Americans who have benefited from its reforms and protections continue to do so.
22
     II.     REASONS WHY MOTION SHOULD BE GRANTED
23

24           District courts have “broad discretion” to appoint amici curiae. Skokomish Indian Tribe

25   v. Goldmark, No. C13-5071JLR, 2013 WL 5720053, at *1 (W.D. Wash. Oct. 21, 2013) (quoting
26
     Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982)). District courts may consider briefs from
27
     non-parties “concerning legal issues that have potential ramifications beyond the parties directly
28

     MOTION TO FILE BRIEF OF U.S. HOUSE OF               OFFICE OF THE GENERAL COUNSEL, U.S. HOUSE OF REPRESENTATIVES
     REPRESENTATIVES AS AMICUS CURIAE                               219 Cannon House Office Bldg., Washington, D.C. 20515
     Case No. 2:20-CV-01105                                         (202) 225-9700
                Case 2:20-cv-01105-JLR Document 39 Filed 08/03/20 Page 3 of 5



1    involved or if the amicus has ‘unique information or perspective that can help the court beyond
2
     the help that the lawyers for the parties are able to provide.’” Id. (quoting NGV Gaming, Ltd. v.
3
     Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)). The “classic role”
4
     of amici curiae is to “assist[] in a case of general public interest, supplement[] the efforts of
5

6    counsel, and draw[] the court’s attention to law that escaped consideration.” Miller-Wohl Co. v.

7    Comm’r of Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982).
8
             The proposed amicus brief offers the Court the unique perspective of the House regarding
9
     the reasons it passed the Affordable Care Act. Specifically, as the proposed amicus brief
10
     explains, Congress passed the Affordable Care Act after significant study into the problems with
11

12   then-existing health insurance markets, and the House is thus particularly well suited to explain

13   to the Court why Congress enacted this landmark legislation and how it has helped ensure that all
14
     Americans have access to quality, affordable health insurance and care, including through
15
     Section 1557’s broad prohibition on discrimination in health care. For those reasons, amicus has
16
     unique knowledge about, and a strong interest in, the question whether the Trump
17

18   Administration’s decision to withdraw certain existing protections against discrimination in

19   health care for LGBTQ individuals is consistent with the plan that Congress put in place when it
20
     passed the Affordable Care Act. As amicus knows, it is not.
21
     III.    TIMELINESS
22
             Proposed amicus submits this motion, and the attached proposed brief amicus curiae, on
23

24   August 3, 2020, seven days before Defendants must submit their response to Plaintiffs’ motion

25   for a preliminary injunction. This submission is therefore timely.
26

27

28

     MOTION TO FILE BRIEF OF U.S. HOUSE OF               OFFICE OF THE GENERAL COUNSEL, U.S. HOUSE OF REPRESENTATIVES
     REPRESENTATIVES AS AMICUS CURIAE                               219 Cannon House Office Bldg., Washington, D.C. 20515
     Case No. 2:20-CV-01105                                         (202) 225-9700
                 Case 2:20-cv-01105-JLR Document 39 Filed 08/03/20 Page 4 of 5



1    IV.     CONCLUSION
2
             Proposed amicus U.S. House of Representatives respectfully requests permission to file
3
     the attached amicus curiae brief in support of Plaintiff’s Motion for a Preliminary Injunction.
4
             DATED this 3rd day of August, 2020.
5

6                                                       /s/ Douglas N. Letter
      Elizabeth B. Wydra                                Douglas N. Letter
7     Brianne J. Gorod                                      General Counsel
      Ashwin P. Phatak                                  Todd B. Tatelman
8
      CONSTITUTIONAL ACCOUNTABILITY                     Megan Barbero
9         CENTER                                        Josephine Morse
      1200 18th Street NW, Suite 501                    William E. Havemann
10    Washington, D.C. 20036-2513                       OFFICE OF GENERAL COUNSEL
      Tel: (202) 296-6889                               U.S. HOUSE OF REPRESENTATIVES
11
      brianne@theusconstitution.org                     219 Cannon House Office Building
12                                                      Washington, D.C. 20515
                                                        Tel: (202) 225-9700
13                                                      douglas.letter@mail.house.gov
14                            Counsel for Amicus U.S. House of Representatives*
15
      August 3, 2020
16

17

18

19

20

21

22

23

24

25
             *
26            Attorneys for the Office of General Counsel for the U.S. House of Representatives,
     including any counsel specially retained by the Office of General Counsel, are “entitled, for the
27   purpose of performing the counsel’s functions, to enter an appearance in any proceeding before
     any court of the United States or of any State or political subdivision thereof without compliance
28
     with any requirements for admission to practice before such court.” 2 U.S.C. § 5571(a).
     MOTION TO FILE BRIEF OF U.S. HOUSE OF             OFFICE OF THE GENERAL COUNSEL, U.S. HOUSE OF REPRESENTATIVES
     REPRESENTATIVES AS AMICUS CURIAE                             219 Cannon House Office Bldg., Washington, D.C. 20515
     Case No. 2:20-CV-01105                                       (202) 225-9700
                Case 2:20-cv-01105-JLR Document 39 Filed 08/03/20 Page 5 of 5



1                                        CERTIFICATE OF SERVICE
2
             I hereby certify that on August 3, 2020, the foregoing document was filed with the Clerk
3
     of the Court, using the CM/ECF system, causing it to be served on all counsel who have entered
4
     an appearance. I further certify that on August 4, 2020, service of the foregoing document will be
5

6    accomplished via Fedex Overnight Delivery to the following:

7            William K. Lane III
8            Counsel to the Assistant Attorney General
             Civil Division
9
             U.S. Department of Justice
10           950 Pennsylvania Ave., N.W.
11           Washington, D.C. 20530

12
             Dated: August 3, 2020
13                                                   /s/ Douglas N. Letter
                                                     Douglas N. Letter
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION TO FILE BRIEF OF U.S. HOUSE OF               OFFICE OF THE GENERAL COUNSEL, U.S. HOUSE OF REPRESENTATIVES
     REPRESENTATIVES AS AMICUS CURIAE                               219 Cannon House Office Bldg., Washington, D.C. 20515
     Case No. 2:20-CV-01105                                         (202) 225-9700
